DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on September 24, 2021.
Claims 1, 8 and 15 have been amended.
Claims 2 and 20 have been cancelled.
Claims 22 and 23 have been added.
Claims 1, 3, 5-19 and 21-23 have been examined and are pending.

Response to Amendments
In view of Applicants' amendments, the rejection under 35 USC § 112 is withdrawn.

Claim Objections
The following claims are objected to because of informalities and antecedence issues. It is suggested Applicants amend these claims as follows:
Claim 1
-- the determining being based on whether there is a stored indication that the upgrade image and the first and second patch are compatible, wherein the stored indication is generated and stored separately from an instance of the upgrade image indicated by the first user input. --
Claim 15
first and second patch are compatible, wherein the stored indication is generated and stored separately from an instance of the upgrade image indicated by the first user input. --
Claim 22
-- before performing the applying of the upgrade image to the first computing node, storing the first patch and the second patch  --
Claim 23
-- determining that a third patch and a fourth patch are incompatible, wherein applying the third patch comprises modifying a first file to a first state, wherein applying the fourth patch comprises modifying the [[a]] first file to a second 
Appropriate correction is required.

Response to Arguments
Applicants have argued the cited art does not disclose certain features recited by the amended claims (Remarks, pages 9-12). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-12, 14-19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200356354 A1 - hereinafter "Mitra", in view of US 20030221190 A1 - hereinafter "Deshpande", in view of US 20100257517 A1 - hereinafter "Sriram", in view of US 6161218 - hereinafter "Taylor", and in view of US 6477703 B1 - hereinafter "Smith".

With respect to claim 1, Mitra teaches,
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: - Fig. 14
receiving user input indicative of an upgrade image for at least one computing node of a first computing cluster that comprises multiple computing nodes, a first patch for the at least one computing node, and a second patch for the at least one computing node; - A user authorizes an update management system (UMS) to upgrade an operating system of a client computing device (first computing node) and update applications rendered incompatible due to the operating system upgrade [0027][0051][0053][0055]; Figs. 3 & 4. The corresponding upgrade and update packages are interpreted as the upgrade image, first patch and second patch. "A UMS can be configured to accept connections from and interact with multiple client devices concurrently." [0030]
applying the upgrade image to a first computing node of the at least one computing node, - "In different implementations, the client device 210 (first computing node) can include a plurality of stored client software applications 212, as well as an operating system of a particular upgrade image) can be downloaded and the OS can be upgraded from the first OS configuration 122 to a second configuration 142." [0036]; the applying the upgrade image being performed separately for the first computing node relative to other computing nodes of the at least one computing node; - "For purposes of reference, an update management system (UMS) refers to a system by which a user can access software updates... Generally, a user can interact with a UMS through one or more client devices that are connected to a network." [0030] Thus, other client devices can separately download and install the OS upgrade package (upgrade image) via the UMS [0036].
restarting the first computing node; and - "As shown in FIG. 8, the operating system has been upgraded and the client device 300 rebooted. At this time, in some implementations, automated software updates 702 may continue to be downloaded 602." [0058]; Fig. 8
performing a patch reconciliation of the first patch and the second patch on the first computing node. - "The software updates (first and second patches) can be downloaded and installed on the computing device shortly before, during, and shortly following the upgrade event in a tenth stage 1266. The process is complete when the designated updates have all been deployed, as shown by an eleventh stage 1268." [0072]; Fig. 12
Mitra does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Deshpande.
For example, Deshpande teaches:
determining that the upgrade image, the first patch, and the second patch are compatible at a cluster level - "The server 8 is interfaced with a network 14...The network 14 is upgrade image, the first patch, and the second patch) which are installed on the target devices 20, 21, 22, 23 and 24 after they have been validated and the target reference device 20 checked for patch dependencies." [0015]; Fig. 1. The environment depicted in Fig. 1 is interpreted as the first computing cluster. "FIG. 2 is a flowchart depicting the sequence of steps followed by the illustrative embodiment of the present invention to validate target devices, determine patch dependencies (determine...compatibility), and verify that the patch dependencies have been satisfied." [0017]; Fig. 2; before applying the upgrade image, the first patch, or the second patch, - "Once the target devices 20, 21, 22, 23, and 24 have been validated (step 44) the user selects a patch or patches for installation (step 46). The target reference device 20 is examined to confirm the presence of required patch dependencies (step 48). If the target reference device 20 satisfies the patch dependencies, the selected patch or patches is replicated into identical threads and installed on the target devices 20, 21, 22, 23, and 24 in parallel (step 50)." [0018]; Fig. 2. 
the determining being performed once for the first computing cluster and independent of a number of nodes of the first computing cluster that are to be upgraded, - "Once the target devices 20, 21, 22, 23, and 24 have been validated (step 44) the user selects a patch or patches for installation (step 46). The target reference device 20 is examined to confirm the presence of required patch dependencies (step 48). If the target reference device 20 satisfies the patch dependencies, the selected patch or patches is replicated into identical threads and installed on the target devices 20, 21, 22, 23, and 24 in parallel (step 50). Because the target devices 20, 21, 22, 23, and 24 all possess the same attributes, the patch dependency check is only required to be performed once." [0018]; Fig. 2

Mitra does not explicitly teach the determining being based on whether there is a stored indication that the upgrade image and the first and second patch are compatible, wherein the stored indication is generated and stored separately from an instance of the upgrade image indicated by the first user input.
However, in analogous art for software deployment, Sriram teaches:
"FIG. 5B is a table representing the metadata and patchlist (upgrade image, first patch, second patch) for patching multiple interdependent software components in an alternate embodiment. The table depicts the set of data (stored indication) (part of) generated by patch tool 150 based on which the patches may be deployed (compatibility) in the software components in stack 200 in an embodiment. Broadly, table 5B depicts the components 585, dependent components 586 (metadata) of the corresponding component in 585 and patch list 587 corresponding to each of the software components in the stack in one embodiment." [0102]; Fig. 5B
"It may be appreciated that patch tool 150 may be merely generating the dependency data shown in the table of FIG. 5B in a suitable format and use the data to deploy the received patches on the components in the stack 200 instead of including the same information in deployment packages." [0105]
The patches are typically bundled together as a deployment package containing data elements, which replace corresponding data elements in the software components in server systems 190A-190B and/or database servers 180A-180B." [0033]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra and Deshpande with Sriram's teachings because doing so would provide Mitra/Deshpande's system with the ability to reduce application downtime when applying patches, as suggested by Sriram [0106].
Mitra et al. do not explicitly teach the determining comprising determining that applying the first patch and applying the second patch omits writing to a same file.
However, in analogous art for software deployment, Taylor teaches:
"If the software system is complex, it is wise to establish a patch identification system that will assure that no two patches can replace the same file, for example in an attempt to correct two different aberrant behaviors." (col. 1:50-53)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra, Deshpande and Sriram with Taylor's teachings because doing so would provide Mitra/Deshpande/Sriram's system with the ability to facilitate restoration of a filesystem to its original state by removal of a patch, as suggested by Taylor (col. 1:57-61).
Mitra et al. do not explicitly teach wherein the first patch and the second patch are distinct from each other.
However, in analogous art for software deployment, Smith teaches:
"At step 550, the recommended and installed list is analyzed for structural conflicts as sometimes two or more non-related patches will try to fix the same piece of code in different ways, causing potential conflicts and possible system errors." (col. 5:33-37)


With respect to claim 3, Deshpande teaches,
validating a first dependency of the first patch with a second dependency of the second patch. - "FIG. 2 is a flowchart depicting the sequence of steps followed by the illustrative embodiment of the present invention to validate target devices, determine patch dependencies, and verify that the patch dependencies have been satisfied." [0017]; Fig. 2. "Once the target devices 20, 21, 22, 23, and 24 have been validated (step 44) the user selects a patch or patches for installation (step 46). The target reference device 20 is examined to confirm the presence of required patch dependencies (step 48). If the target reference device 20 satisfies the patch dependencies, the selected patch or patches is replicated into identical threads and installed on the target devices 20, 21, 22, 23, and 24 in parallel (step 50). Because the target devices 20, 21, 22, 23, and 24 all possess the same attributes, the patch dependency check is only required to be performed once." [0018]; Fig. 2

With respect to claim 5, Mitra teaches,
determining an order in which to apply the first patch and the second patch. - "In further examples, the update manager component 220 can also help determine a preferred sequence of downloading and/or applying the updates based on corresponding client configurable rules or preferences 216." [0047]

With respect to claim 6, Mitra teaches,
wherein received user input indicates the order in which to apply the first patch and the second patch. - "In further examples, the update manager component 220 can also help determine a preferred sequence of downloading and/or applying the updates based on corresponding client configurable rules or preferences 216." [0047]. "The update system may also employ a mechanism for collecting and managing the customer preferences for scheduling software updates, and to initiate and perform the updates' installation processes." [0033]

With respect to claim 7, Mitra teaches,
wherein the determining the order in which to apply the first patch and the second patch is performed at a cluster level. - "In further examples, the update manager component 220 can also help determine a preferred sequence of downloading and/or applying the updates based on corresponding client configurable rules or preferences 216." [0047][0030]

With respect to claim 8, Mitra teaches,
A method, comprising: applying, by the system, the upgrade image to a first computing node - "In different implementations, the client device 210 (first computing node) can include a plurality of stored client software applications 212, as well as an operating system of a particular `first` configuration 214 that can be scheduled for upgrade event(s) as determined and/or communicated by OS upgrade system 260." [0039] "In some implementations, the OS upgrade package (upgrade image) can be downloaded and the OS can be upgraded from the first OS configuration 122 to a second configuration 142." [0036]; of the computing cluster and a second computing node of the computing cluster, - "For purposes of reference, an update management system (UMS) refers to a system by which a user can access software updates...  the applying the upgrade image being performed separately for the first computing node relative to the second computing node; - "For purposes of reference, an update management system (UMS) refers to a system by which a user can access software updates... Generally, a user can interact with a UMS through one or more client devices that are connected to a network." [0030] Thus, other client devices can separately download and install the OS upgrade package (upgrade image) via the UMS [0036].
restarting, by the system, the first computing node and the second computing node; and - "As shown in FIG. 8, the operating system has been upgraded and the client device 300 rebooted. At this time, in some implementations, automated software updates 702 may continue to be downloaded 602." [0058]; Fig. 8. Thus, both client devices would be rebooted.
performing, by the system, a patch reconciliation of the first patch and the second patch on the first computing node and the second computing node, - "The software updates (first and second patches) can be downloaded and installed on the computing device shortly before, during, and shortly following the upgrade event in a tenth stage 1266. The process is complete when the designated updates have all been deployed, as shown by an eleventh stage 1268." [0072]; Fig. 12. Thus, the software updates would be installed on both client devices; the performing the patch reconciliation being performed separately for the first computing node relative to the second computing node. - "For purposes of reference, an update management system (UMS) refers to a system by which a user can access software updates... Generally, a user can interact with a UMS through one or more client devices that are connected first and second patches) can be downloaded and installed on both client devices separately.
Mitra does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Deshpande.
For example, Deshpande teaches:
determining, by a system comprising a processor, that an upgrade image, a first patch, and a second patch are compatible for a computing cluster - "The server 8 is interfaced with a network 14...The network 14 is interfaced with a target reference device 20 and a plurality of other target devices 21, 22, 23, and 24. Also accessible over the network 14 are a plurality of patches 15, 16, and 17 (upgrade image, the first patch, and the second patch) which are installed on the target devices 20, 21, 22, 23 and 24 after they have been validated and the target reference device 20 checked for patch dependencies." [0015]; Fig. 1. The environment depicted in Fig. 1 is interpreted as the first computing cluster. "FIG. 2 is a flowchart depicting the sequence of steps followed by the illustrative embodiment of the present invention to validate target devices, determine patch dependencies (determine...compatibility), and verify that the patch dependencies have been satisfied." [0017]; Fig. 2; before applying the upgrade image, the first patch, or the second patch, - "Once the target devices 20, 21, 22, 23, and 24 have been validated (step 44) the user selects a patch or patches for installation (step 46). The target reference device 20 is examined to confirm the presence of required patch dependencies (step 48). If the target reference device 20 satisfies the patch dependencies, the selected patch or patches is replicated into identical threads and installed on the target devices 20, 21, 22, 23, and 24 in parallel (step 50)." [0018]; Fig. 2; the determining being performed for the computing cluster and independent of a number of nodes of the computing cluster that are to be upgraded; - "Once the target devices 20, 21, 22, 23, and 24 have been validated (step 44) the user selects a patch or patches for installation (step 46). The target reference device 20 is examined to confirm the presence of required patch dependencies (step 48). If the target reference device 20 satisfies the patch dependencies, the selected patch or patches is replicated into identical threads and installed on the target devices 20, 21, 22, 23, and 24 in parallel (step 50). Because the target devices 20, 21, 22, 23, and 24 all possess the same attributes, the patch dependency check is only required to be performed once." [0018]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra with Deshpande's teachings because doing so would provide Mitra's system with the ability to provide an efficient mechanism for updating target devices, as suggested by Deshpande [0019].
Mitra does not explicitly teach the determining being based on accessing a data store that identifies the upgrade image, the first patch, and the second patch as being compatible, wherein the data store is generated and stored separately from an instance of the upgrade image indicated by the first user input.
However, in analogous art for software deployment, Sriram teaches:
"FIG. 5B is a table representing the metadata and patchlist (upgrade image, first patch, second patch) for patching multiple interdependent software components in an alternate embodiment. The table depicts the set of data (stored indication) (part of) generated by patch tool 150 based on which the patches may be deployed (compatibility) in the software components in stack 200 in an embodiment. Broadly, table 5B depicts the components 585, dependent components 586 (metadata) of the corresponding component in 585 and patch list 587 
"It may be appreciated that patch tool 150 may be merely generating the dependency data shown in the table of FIG. 5B in a suitable format and use the data to deploy the received patches on the components in the stack 200 instead of including the same information in deployment packages." [0105]
"The patches are typically bundled together as a deployment package containing data elements, which replace corresponding data elements in the software components in server systems 190A-190B and/or database servers 180A-180B." [0033]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra and Deshpande with Sriram's teachings because doing so would provide Mitra/Deshpande's system with the ability to reduce application downtime when applying patches, as suggested by Sriram [0106].
Mitra et al. do not explicitly teach the determining comprising determining that applying the first patch and applying the second patch omits writing to a same file.
However, in analogous art for software deployment, Taylor teaches:
"If the software system is complex, it is wise to establish a patch identification system that will assure that no two patches can replace the same file, for example in an attempt to correct two different aberrant behaviors." (col. 1:50-53)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra, Deshpande and Sriram with Taylor's teachings because doing so would provide Mitra/Deshpande/Sriram's system with the ability to facilitate restoration of a filesystem to its original state by removal of a patch, as suggested by Taylor (col. 1:57-61).
 wherein the first patch and the second patch are distinct from each other.
However, in analogous art for software deployment, Smith teaches:
"At step 550, the recommended and installed list is analyzed for structural conflicts as sometimes two or more non-related patches will try to fix the same piece of code in different ways, causing potential conflicts and possible system errors." (col. 5:33-37)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra, Deshpande, Sriram and Taylor with Smith's teachings because doing so would provide Mitra/Deshpande/Sriram/Taylor's system with the ability to install only relevant patches, as suggested by Smith (col. 1:52-58).

With respect to claim 9, Mitra teaches,
applying the first patch to the first computing node; and applying the second patch to the first computing node. - "The software updates (first and second patches) can be downloaded and installed on the computing device shortly before, during, and shortly following the upgrade event in a tenth stage 1266. The process is complete when the designated updates have all been deployed, as shown by an eleventh stage 1268." [0072]; Fig. 12.

With respect to claim 10, Mitra teaches,
in response to the determining, registering, by the system, the first patch and the second patch to be installed for the first computing node. - "The software components for which updates are available can be assigned a priority identification or classification in the eighth stage 1262, and a task sequence can be generated (registering) for deploying the updates in a 

With respect to claim 11, Deshpande teaches,
performing the determining that the upgrade image, the first patch, and the second patch are compatible for at least the first computing node and the second computing node of the computing cluster independently of performing a separate determination for each of the first computing node and the second computing node. - "Also accessible over the network 14 are a plurality of patches 15, 16, and 17 (upgrade image, the first patch, and the second patch) which are installed on the target devices 20, 21, 22, 23 and 24 after they have been validated and the target reference device 20 checked for patch dependencies." [0015]; Fig. 1. "FIG. 2 is a flowchart depicting the sequence of steps followed by the illustrative embodiment of the present invention to validate target devices, determine patch dependencies (determine...compatibility), and verify that the patch dependencies have been satisfied." [0017]; Fig. 2. "Once the target devices 20, 21, 22, 23, and 24 have been validated (step 44) the user selects a patch or patches for installation (step 46). The target reference device 20 is examined to confirm the presence of required patch dependencies (step 48). If the target reference device 20 satisfies the patch dependencies, the selected patch or patches is replicated into identical threads and installed on the target devices 20, 21, 22, 23, and 24 in parallel (step 50). Because the target devices 20, 21, 22, 23, and 24 all possess the same attributes, the patch dependency check is only required to be performed once." [0018]; Fig. 2

With respect to claim 12, Mitra teaches,
wherein the applying the upgrade image to the first computing node is separate from the applying the upgrade image to the second computing node. - "In different implementations, the client device 210 (first computing node) can include a plurality of stored client software applications 212, as well as an operating system of a particular `first` configuration 214 that can be scheduled for upgrade event(s) as determined and/or communicated by OS upgrade system 260." [0039] "In some implementations, the OS upgrade package (upgrade image) can be downloaded and the OS can be upgraded from the first OS configuration 122 to a second configuration 142." [0036] Logically, an OS upgrade package can be installed on a second client device.

With respect to claim 14, Mitra teaches,
wherein the performing the patch reconciliation is performed on an arbitrary number of patches that is at least two, the arbitrary number of patches comprising the first patch and the second patch, - "The software updates (first and second patches) can be downloaded and installed on the computing device shortly before, during, and shortly following the upgrade event in a tenth stage 1266. The process is complete when the designated updates have all been deployed, as shown by an eleventh stage 1268." [0072]; Fig. 12.
Deshpande teaches validating a first dependency of the first patch with a second dependency of the second patch. - "FIG. 2 is a flowchart depicting the sequence of steps followed by the illustrative embodiment of the present invention to validate target devices, determine patch dependencies, and verify that the patch dependencies have been satisfied." The target reference device 20 is examined to confirm the presence of required patch dependencies (step 48). If the target reference device 20 satisfies the patch dependencies, the selected patch or patches is replicated into identical threads and installed on the target devices 20, 21, 22, 23, and 24 in parallel (step 50). Because the target devices 20, 21, 22, 23, and 24 all possess the same attributes, the patch dependency check is only required to be performed once." [0018]; Fig. 2

With respect to claim 15, Mitra teaches,
A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising: - Fig. 14.
applying the upgrade image to a first computing node - "In different implementations, the client device 210 (first computing node) can include a plurality of stored client software applications 212, as well as an operating system of a particular `first` configuration 214 that can be scheduled for upgrade event(s) as determined and/or communicated by OS upgrade system 260." [0039] "In some implementations, the OS upgrade package (upgrade image) can be downloaded and the OS can be upgraded from the first OS configuration 122 to a second configuration 142." [0036]; of the computing cluster, the applying the upgrade image being performed separately for the first computing node relative to other computing nodes of the computing cluster; - "For purposes of reference, an update management system (UMS) refers to a system by which a user can access software updates... Generally, a user can interact with a UMS through one or more client devices that are connected to a network." [0030] Thus, other upgrade image) via the UMS [0036].
restarting the first computing node; and - "As shown in FIG. 8, the operating system has been upgraded and the client device 300 rebooted. At this time, in some implementations, automated software updates 702 may continue to be downloaded 602." [0058]; Fig. 8.
performing a patch reconciliation of the first patch and the second patch on the first computing node. - "The software updates (first and second patches) can be downloaded and installed on the computing device shortly before, during, and shortly following the upgrade event in a tenth stage 1266. The process is complete when the designated updates have all been deployed, as shown by an eleventh stage 1268." [0072]; Fig. 12.
Mitra does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Deshpande.
For example, Deshpande teaches:
determining that an upgrade image, a first patch, and a second patch are compatible for a computing cluster that comprises multiple nodes - "The server 8 is interfaced with a network 14...The network 14 is interfaced with a target reference device 20 and a plurality of other target devices 21, 22, 23, and 24. Also accessible over the network 14 are a plurality of patches 15, 16, and 17 (upgrade image, the first patch, and the second patch) which are installed on the target devices 20, 21, 22, 23 and 24 after they have been validated and the target reference device 20 checked for patch dependencies." [0015]; Fig. 1. The environment depicted in Fig. 1 is interpreted as the first computing cluster. "FIG. 2 is a flowchart depicting the sequence of steps followed by the illustrative embodiment of the present invention to validate target devices, determine patch dependencies (determine...compatibility), and verify that the before applying the upgrade image, the first patch, or the second patch, - "Once the target devices 20, 21, 22, 23, and 24 have been validated (step 44) the user selects a patch or patches for installation (step 46). The target reference device 20 is examined to confirm the presence of required patch dependencies (step 48). If the target reference device 20 satisfies the patch dependencies, the selected patch or patches is replicated into identical threads and installed on the target devices 20, 21, 22, 23, and 24 in parallel (step 50)." [0018]; Fig. 2; the determining being performed for the computing cluster and independent of a number of nodes of the computing cluster that are to be upgraded; - "Once the target devices 20, 21, 22, 23, and 24 have been validated (step 44) the user selects a patch or patches for installation (step 46). The target reference device 20 is examined to confirm the presence of required patch dependencies (step 48). If the target reference device 20 satisfies the patch dependencies, the selected patch or patches is replicated into identical threads and installed on the target devices 20, 21, 22, 23, and 24 in parallel (step 50). Because the target devices 20, 21, 22, 23, and 24 all possess the same attributes, the patch dependency check is only required to be performed once." [0018]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra with Deshpande's teachings because doing so would provide Mitra's system with the ability to provide an efficient mechanism for updating target devices, as suggested by Deshpande [0019].
Mitra does not explicitly teach the determining being based on whether there is a stored indication that the upgrade image and the first and second patch are compatible, wherein the stored indication is generated and stored separately from an instance of the upgrade image indicated by the first user input.

"FIG. 5B is a table representing the metadata and patchlist (upgrade image, first patch, second patch) for patching multiple interdependent software components in an alternate embodiment. The table depicts the set of data (stored indication) (part of) generated by patch tool 150 based on which the patches may be deployed (compatibility) in the software components in stack 200 in an embodiment. Broadly, table 5B depicts the components 585, dependent components 586 (metadata) of the corresponding component in 585 and patch list 587 corresponding to each of the software components in the stack in one embodiment." [0102]; Fig. 5B
"It may be appreciated that patch tool 150 may be merely generating the dependency data shown in the table of FIG. 5B in a suitable format and use the data to deploy the received patches on the components in the stack 200 instead of including the same information in deployment packages." [0105]
"The patches are typically bundled together as a deployment package containing data elements, which replace corresponding data elements in the software components in server systems 190A-190B and/or database servers 180A-180B." [0033]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra and Deshpande with Sriram's teachings because doing so would provide Mitra/Deshpande's system with the ability to reduce application downtime when applying patches, as suggested by Sriram [0106].
Mitra et al. do not explicitly teach the determining comprising determining that applying the first patch and applying the second patch omits writing to a same file.
However, in analogous art for software deployment, Taylor teaches:

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra, Deshpande and Sriram with Taylor's teachings because doing so would provide Mitra/Deshpande/Sriram's system with the ability to facilitate restoration of a filesystem to its original state by removal of a patch, as suggested by Taylor (col. 1:57-61).
Mitra et al. do not explicitly teach wherein the first patch and the second patch are distinct from each other.
However, in analogous art for software deployment, Smith teaches:
"At step 550, the recommended and installed list is analyzed for structural conflicts as sometimes two or more non-related patches will try to fix the same piece of code in different ways, causing potential conflicts and possible system errors." (col. 5:33-37)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra, Deshpande, Sriram and Taylor with Smith's teachings because doing so would provide Mitra/Deshpande/Sriram/Taylor's system with the ability to install only relevant patches, as suggested by Smith (col. 1:52-58).

With respect to claim 16, Mitra teaches,
completing the performing the patch reconciliation on the first computing node before beginning the applying the upgrade image to a second computing node. - "The software updates (first and second patches) can be downloaded and installed on the computing device (first computing node) shortly before, during, and shortly following the upgrade event in a 

With respect to claim 17, Deshpande teaches,
performing the applying the upgrade image to the first computing node concurrently with performing the applying the upgrade image to a second computing node. - "A system and method of simultaneously installing a software patch or patches on multiple electronic devices is disclosed." (Abstract)

With respect to claim 18, Mitra teaches,
completing the performing the patch reconciliation on the first computing node before beginning to apply the upgrade image to a third computing node of the computing cluster; and - "The software updates (first and second patches) can be downloaded and installed on the computing device (first computing node) shortly before, during, and shortly following the upgrade event in a tenth stage 1266. The process is complete when the designated updates have all been deployed, as shown by an eleventh stage 1268." [0072]; Fig. 12. Logically, the upgrade event can pertain to a third computing device.
Deshpande teaches performing the beginning to apply the upgrade image to the third computing node of the computing cluster concurrently with applying the upgrade image to the second computing node. - "A system and method of simultaneously installing a software patch or patches on multiple electronic devices is disclosed." (Abstract)

With respect to claims 19, Deshpande teaches,
validating a first dependency of the first patch with a second dependency of the second patch. - "FIG. 2 is a flowchart depicting the sequence of steps followed by the illustrative embodiment of the present invention to validate target devices, determine patch dependencies, and verify that the patch dependencies have been satisfied." [0017]; Fig. 2. "Once the target devices 20, 21, 22, 23, and 24 have been validated (step 44) the user selects a patch or patches for installation (step 46). The target reference device 20 is examined to confirm the presence of required patch dependencies (step 48). If the target reference device 20 satisfies the patch dependencies, the selected patch or patches is replicated into identical threads and installed on the target devices 20, 21, 22, 23, and 24 in parallel (step 50). Because the target devices 20, 21, 22, 23, and 24 all possess the same attributes, the patch dependency check is only required to be performed once." [0018]; Fig. 2

With respect to claim 22, Mitra teaches,
before performing the applying of the upgrade image to the first computing node, storing the first patch and the second patch - "For purposes of clarity, FIG. 12A illustrates one implementation of a process for providing automated software updates (first and second patch) to a local client device in conjunction with an OS upgrade event (apply upgrade image) (e.g., via a remote cloud service)...the process can continue in a fifth stage 1250, where the service determines whether the computing device includes any software component or instance that would be incompatible with or otherwise impacted by the upcoming OS upgrade to the extent that the software may not perform as For each software instance identified, the system can submit a query to an online software repository or store in a sixth stage 1252." [0070]; Fig. 12A. "The software updates (first and second patch) can be downloaded and installed on the computing device shortly before, during, and shortly following the upgrade event in a tenth stage 1266." [0072]; Fig. 12A. Logically, if the software updates can be downloaded prior to the upgrade event, the software updates have been stored in the online software repository or store.

With respect to claim 23, Taylor teaches,
determining that a third patch and a fourth patch are incompatible, - "If the software system is complex, it is wise to establish a patch identification system that will assure that no two patches can replace the same file, for example in an attempt to correct two different aberrant behaviors." (col. 1:50-53) Two patches found to replace the same file can be considered incompatible; wherein applying the third patch comprises modifying a first file to a first state, wherein applying the fourth patch comprises modifying the [[a]] first file to a second "If the software system is complex, it is wise to establish a patch identification system that will assure that no two patches can replace the same file, for example in an attempt to correct two different aberrant behaviors." (col. 1:50-53) Thus, one patch would correct a first aberrant behavior in a file and another patch would correct a different aberrant behavior in the file resulting in different file states.
Mitra teaches wherein the first patch is operable when the system is in the first state, wherein the second patch is operable when the system is in the second state, - "In further examples, the update manager component 220 can also help determine a preferred sequence of downloading and/or applying the updates based on corresponding client configurable rules or preferences 216." [0047][0030]. Thus, Mitra teaches applying updates sequentially. For example, a first update can be applied after a third update changes a file to a first state and a second update can be applied after a fourth update changes the file to a second state.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra, Deshpande, Sriram, Taylor and Smith, and in view of US 20110225575 A1 - hereinafter "Ningombam".

With respect to claim 13, Mitra et al. do not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Ningombam.
For example, Ningombam teaches:
evaluating one or more previously-installed patches for the first computing node; - "In acts 304A-304B, computer 220 performs a pre-requisite analysis. Specifically, in act 304A, computer 220 checks whether any changes to be made by the selected patch require other changes to be previously applied; for example a change C1 on a WebMD Health application requires another change C2 to be applied prior to C1. In this example, presence of change C2 in the selected patch file of the current patching session or a prior application of C2 to the target computers in another patching session is checked in act 304A." [0049]; Fig. 3A
determining a missing patch based on the one or more previously-installed patches for the first computing node and a registered patch for the first computing node; and determining at least one operation to perform to apply the missing patch to the first computing node. - "Note that in several embodiments, the pre-requisite check of act 304A is performed in a manner similar or identical to Opatch, although in such embodiments computer Additionally, in act 304B, computer 220 identifies as a remedial operation ("remediation"), application of the pre-requisite patch that is missing from the target computer and that is required for application of the selected patch." [0050]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra, Deshpande, Sriram, Taylor and Smith with Ningombam's teachings because doing so would provide Mitra/Deshpande/Sriram/Taylor/Smith's system with the ability to improve the process of deploying a patch, as suggested by Ningombam [0014].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra, Deshpande, Sriram, Taylor and Smith, and in view of US 8677348 B1 - hereinafter "Ramanathpura".

With respect to claim 21, Mitra et al. do not explicitly teach,
analyzing a first set of operations indicated in the first patch that indicates files to be modified by implementing the first patch and a second set of operations indicated in the second patch that indicates files to be modified by implementing the second patch.
However, in analogous art for software deployment, Ramanathpura teaches:
"An embodiment of the present invention may include a method or apparatus for determining an order for installing software patches. The method or apparatus may compare information in multiple software patches, where the information may include (i) files created or modified to fix software errors in a software program and (ii) metadata referring to the files, to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mitra, Deshpande, Sriram, Taylor and Smith with Ramanathpura's teachings because doing so would provide Mitra/Deshpande/Sriram/Taylor/Smith's system with the ability to determine a least risk install order of software patches, as suggested by Ramanathpura (Title).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192